Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2022 has been entered.
Election/Restrictions
Claims 1, 2, 4-7 and 9 are allowable. Claims 10-26, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I, II, and III, as set forth in the Office action mailed on 14 July 2021, is hereby withdrawn and claims are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Logan Farnsworth on 29 July 2022.

The application has been amended as follows: 
In the claims:
Claim 10, in line 6, delete “active circuity” and replace with --integrated circuitry--
Claim 10, in line 13, delete “active circuity” and replace with --integrated circuitry-
Claim 24, in line 8, delete “active circuity” and replace with --integrated circuitry--
Claim 24, in line 12, delete “active circuity” and replace with --integrated circuitry-

Claim Rejections - 35 USC § 102
Previous rejections based on 35 USC 102 are now withdrawn.



Allowable Subject Matter
Claims 1, 2, 4-7 and 9-26 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach a die comprising a semiconductor material, wherein a first FEOL structure adjacent to the first die portion includes the first active circuitry, a first BEOL structure located on a side of the first FEOL structure opposite the first die portion and a first interconnect adjacent to the first BEOL structure is located opposite the first FEOL structure and wherein a second FEOL structure adjacent to the second die portion includes the second active circuitry, a second BEOL structure is located on a side of the second FEOL structure opposite the second die portion and a second interconnect adjacent to the second BEOL structure is located opposite the second FEOL structure.
Regarding claim 7, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach a composite semiconductor die comprising two die portions joined back-to-back, wherein a first FEOL structure adjacent to the first die portion includes the first active circuitry, a first BEOL structure located on a side of the first FEOL structure opposite the first die portion and a first interconnect adjacent to the first BEOL structure is located opposite the first FEOL structure and wherein a second FEOL structure adjacent to the second die portion includes the second active circuitry, a second BEOL structure is located on a side of the second FEOL structure opposite the second die portion and a second interconnect adjacent to the second BEOL structure is located opposite the second FEOL structure.
Regarding claim 10, the prior art fails to disclose or suggest the method as claimed.  Specifically, forming a first FEOL structure adjacent to the first side, the first FEOL structure comprising the first integrated circuitry, forming a first BEOL structure on a side of the first FEOL structure opposite the die, forming a first interconnect adjacent to the first BEOL structure and located opposite the first FEOL structure, forming a second FEOL structure adjacent to the second side, the second FEOL structure comprising the second integrated circuitry, forming a second BEOL structure on a side of the second FEOL structure opposite the die, and forming a second interconnect adjacent to the second BEOL structure and located opposite the second FEOL structure.
Regarding claim 21, the prior art fails to disclose or suggest the method as claimed.  Specifically, the prior art fails to teach independently forming a FEOL structure, a BEOL structure and an interconnect structure on active surfaces of each of two separate die portions comprising semiconductor material and bonding the two separate die portions by back sides thereof opposite the active surfaces.
Regarding claim 24, the prior art fails to disclose or suggest the system as claimed.  Specifically, the prior art fails to teach a semiconductor material having active surfaces comprising integrated circuitry on opposing sides, wherein a first FEOL structure adjacent to a first active surface of the at least one memory device includes first integrated circuitry, a first BEOL structure is located on a side of the first FEOL structure, and a first interconnect adjacent to the first BEOL structure is located opposite the first FEOL structure and, wherein a second FEOL structure adjacent to a second, opposite active surface of the at least one memory device includes second active circuitry, a second BEOL structure is located on a side of the second FEOL structure and a second interconnect adjacent to the second BEOL structure is located opposite the second FEOL structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        




/JAEHWAN OH/Primary Examiner, Art Unit 2816